Table Of Contents bs UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number000-54480 ALST CASINO HOLDCO,LLC (Exact name of registrant as specified in its charter) Delaware 45-2487922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7300 Aliante Parkway, North Las Vegas, NV (Address of principal executive offices) (Zip Code) (702)692-7777 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler☐ Acceleratedfiler ☐ Non-accelerated filer☒ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☒ As of August 12, 2016, there were 432,213 units outstanding of the registrant’s common units. Table Of Contents ALST CASINO HOLDCO, LLC TABLE OF CONTENTS PART I—FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. 2 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 8 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 15 ITEM4. CONTROLS AND PROCEDURES. 16 PART II—OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS. 16 ITEM1A. RISK FACTORS. 16 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 17 ITEM3. DEFAULTS UPON SENIOR SECURITIES. 17 ITEM4. MINE SAFETY DISCLOSURES. 17 ITEM5. OTHER INFORMATION. 17 ITEM6. EXHIBITS. 17 SIGNATURE S 18 1 Table Of Contents PAR T I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ALST CASINO HOLDCO, LLC CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30 , December 31, 5 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Prepaid gaming taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND MEMBERS’ EQUITY Current liabilities: Current portion of long-term debt $ 83 $ 81 Accounts payable Accrued payroll and related Accrued gaming and related Accrued expenses and other current liabilities Total current liabilities Long-term debt, less current portion Total liabilities Members’ equity: Members’ capital Additional paid-in-capital 25 25 Accumulated earnings Total members’ equity Total liabilities and members’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table Of Contents ALST CASINO HOLDCO, LLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (unaudited) Three Months Ended Six Months Ended June 30, June 30, 5 June 30, June 30, Revenues: Casino $ Food and beverage Room Other Gross revenues Promotional allowances ) Net revenues Operating costs and expenses: Casino Food and beverage Room Other Selling, general and administrative Depreciation and amortization (Gain) on disposal of assets, net - - - ) Total operating costs and expenses Operating income Other expense: Loss on extinguishment of debt ) - ) - Interest expense, net ) Net (loss) income $ ) $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table Of Contents ALST CASINO HOLDCO, LLC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six Months Ended June 30, June 30, 5 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by (used in) operating activities: Depreciation and amortization Gain on disposal of assets, net - ) Amortization of debt discount and debt issuance costs Loss on the extinguishment of debt - Changes in operating assets and liabilities: Receivables, net 17 Inventories and prepaid expenses ) Accounts payable ) 98 Accrued payroll and other current liabilities ) ) Other, net ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on debt ) ) Debt issuance costs ) - Borrowings under Revolving Credit Facility - Repayment of Senior Secured Credit Facility ) - Net cash used in financing activities ) ) Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow disclosure: Cash paid for interest $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table Of Contents ALST CASINO HOLDCO, LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1. Organization ALST Casino Holdco, LLC (the “ Company
